Orders, Supreme Court, New York County, each entered January 16, 1973, unanimously modified, on the law and the facts and in the exercise of discretion, to require plaintiff-respondent to furnish further particulars to defendant-appellant General Motors answering demand items numbers 9 and 10, and to furnish further particulars to defendant-appellant Halstead answering demand item number 7, and otherwise affirmed, without costs and without disbursements. The particulars as furnished speak in generalities; they should specify in greater detail what automobile parts were allegedly defective and unsafe. Of course, should plaintiff be without specific knowledge of the subject matter, that fact may be stated in affidavit form. Concur — McGivern, J. P., Markewieh, Nunez, Kupferman and Tilzer, JJ.